Case: 2:20-cv-01641-SDM-CMV Doc #: 12 Filed: 08/18/20 Page: 1 of 3 PAGEID #: 50




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

MARK B. BARTA,
                                             :
                                                 Case No. 2:20-cv-1641
              Plaintiffs,                   :    JUDGE SARAH D. MORRISON
                                                 MAGISTRATE JUDGE VASCURA
       v.                                    :

MARK T. ESPER,                               :

              Defendant.                     :


                                   OPINION AND ORDER

       Plaintiff Mark Barta filed his Complaint against Defendant Mark Esper on March 31,

2020. (ECF No. 1.) Magistrate Judge Vascura issued a Show Cause Order pursuant to Fed. R.

Civ. P. 4(m) on July 7, 2020 because Mr. Barta had yet to complete service on Mr. Esper. (ECF

No. 9.) The Show Cause Order provided:

       Rule 4(m) provides in pertinent part as follows:

              If a defendant is not served within 90 days after the complaint is
              filed, the court— on motion or on its own after notice to the
              plaintiff—must dismiss the action without prejudice against that
              defendant or order that service be made within a specified time.
              But if the plaintiff shows good cause for the failure, the court must
              extend the time for service for an appropriate period.
              Fed. R. Civ. P. 4(m).

       Because Plaintiff failed to timely serve Defendant, he is ORDERED to
       SHOW CAUSE WITHIN FOURTEEN (14) DAYS OF THE DATE OF
       THIS ORDER why the Court should not dismiss this action without
       prejudice for failure to effect service, and why the Court should allow an
       extension of time to effect service. Plaintiff must support any good cause
       showing with sworn affidavits or unsworn declarations in compliance with
       28 U.S.C.§ 1746. Plaintiff is cautioned that failure to show cause may
       result in dismissal of this action without prejudice.


                                                 1
Case: 2:20-cv-01641-SDM-CMV Doc #: 12 Filed: 08/18/20 Page: 2 of 3 PAGEID #: 51




(ECF No. 9 at 1.)

       Mr. Barta did not respond to the Show Cause Order, so Magistrate Vascura’s July 22,

2020 Report and Recommendation (“R&R”) recommends that the case be dismissed for failure

to effect service under Rule 4(m) and for failure to prosecute under Fed. R. Civ. P. 41(b). (ECF

No. 10.) Specifically, the R&R holds that Mr. Barta’s failure to both timely serve Mr. Esper and

to respond to the Show Cause Order despite a warning that dismissal could occur “constitute[s]

bad faith or contumacious conduct” such that dismissal is warranted. Id. at 2 (citing Steward v.

Cty. of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir. 2001) (concluding that a plaintiff’s failure

to comply with a court’s order “constitute[d] bad faith or contumacious conduct and justifie[d]

dismissal”)).

       Mr. Barta’s July 29, 2020 Objection (ECF No. 11) to the R&R states that he did not

receive the Show Cause Order until three days after the Order’s July 21, 2020 response deadline

(ECF No. 11 at 1-2.) He seeks an extension of that deadline. Id. The Court determines that an

extension is not necessary because Mr. Barta effectively lodged his response to the Show Cause

Order via his Objection to the R&R. Because Mr. Barta did not timely receive the Show Cause

Order, however, he did not know about the Order’s dismissal warning. For this reason, the Court

will allow Mr. Barta forty-five days from the date of this Opinion and Order to effect service on

Mr. Esper. Absolutely NO FURTHER EXTENSIONS for service purposes will be granted.

Failure to effect service by this deadline WILL RESULT IN DISMISSAL of Mr. Barta’s case

WITHOUT FURTHER NOTICE for failure to serve and failure to prosecute. The Court notes

that the Clerk has twice mailed Mr. Barta issued summons. (ECF Nos. 6, 8.)




                                                 2
Case: 2:20-cv-01641-SDM-CMV Doc #: 12 Filed: 08/18/20 Page: 3 of 3 PAGEID #: 52




      Because the Court is granting Mr. Barta a FINAL extension to achieve service, his

objections are MOOT. (ECF No. 11.)

      IT IS SO ORDERED.

                                                 /s/ Sarah D. Morrison
                                                 SARAH D. MORRISION
                                                 UNITED STATES DISTRICT JUDGE




                                             3
